Citation Nr: 1544580	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for alcohol dependence, polysubstance abuse and a depressive disorder (claimed as PTSD). 

In August 2015, a video conference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1. The evidence of record establishes that the Veteran has a current PTSD diagnosis.

2. The Veteran's claimed stressor relates to fear of hostile military or terrorist activity, and is consistent with the places, types, and circumstances of his service. 

3. The Veteran's PTSD is related to the claimed in-service stressor. 

4. The evidence of record establishes that the Veteran has current diagnoses of depressive disorder, polysubstance abuse, and alcohol dependence.

5. A depressive disorder, polysubstance abuse, or alcohol dependence were not manifested in service or for several years thereafter, and are not otherwise related to the Veteran's active duty service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.304(f) (2015).

2. The criteria for service connection of an acquired psychiatric disorder, other than PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.        § 3.304(f) (2015); Clemons v. Shinseki, 23 Vet. App. 1 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Regarding the Veteran's claims of service connection for PTSD and an acquired psychiatric disorder, other than PTSD, he was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication. Specifically, an October 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing. The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file. His statements in support of the claim are also of record. After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding. 

Also, the Veteran was afforded VA medical examinations in May 2010 and September 2010. The Board finds these examinations to be adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). Notably, neither the Veteran nor his representative has asserted that the May 2010 or September 2010 VA examinations were inadequate. 

The Veteran was also provided an opportunity to set forth his contentions during an August 2015 video conference hearing before the undersigned. The United States Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. 
§ 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). The transcript reflects that at the August 2015 hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claim. The Board held the record open for 30 days for the submission of additional evidence. The Veteran submitted additional evidence, which consisted of a September 2015 letter from a private doctor, relevant to his PTSD claim. The Board notes that the Veteran did not waive Agency of Original Jurisdiction (AOJ) consideration of this evidence. However, given the Board's favorable determination with regards to his PTSD claim, the Veteran is not prejudiced by the Board's review of the evidence in the first instance. 38 C.F.R. § 20.1304(c). Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015). 

"If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f)(3) (2015). 

"For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id. 

The record contains conflicting evidence as to whether the Veteran has a diagnosis of PTSD.

Specifically, the Veteran's VA treatment records from April 2010 to July 2010 show that he has been diagnosed with and treated for PTSD. The Veteran submitted a September 2015 letter from R.C.W., DO, who opined that the Veteran "suffers from PTSD due to stressors he experienced during his service in the Army in Iraq in the Persian Gulf War." 

As part of his claim for service connection for PTSD, the Veteran was also provided VA examinations in May 2010 and September 2010. During the May 2010 VA examination, the examiner opined that the Veteran did "not appear to qualify for a diagnosis of PTSD in that his claimed trauma [was] not verified" but that he "otherwise present[ed] a full enough spectrum of PTSD symptoms to meet [the] criteria for the diagnosis." The September 2010 VA examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD because he did not report a sufficient number of avoidance symptoms. 

A central question to be addressed in this case is whether the Veteran has a verified in-service stressor. In various statements, including in his VA examinations and at the August 2015 hearing, the Veteran described in detail some of the traumatic incidents he witnessed while in service including the death of a friend during a loading operation. The Veteran also reported that he served in a fuel dispensing unit and was constantly concerned with the possibility of attack on the fueling point.

The Board notes that with respect to the death of his friend, the Veteran has not provided sufficient information for verification. However, his statements regarding his role serving in a fuel dispensing unit and the fear he experienced therein is consistent with the places, types, and circumstances of service pursuant to 38 C.F.R. § 3.304(f)(3). In particular, his service personnel records reflect that he served in the Persian Gulf conflict from February 1991 to June 1991. The Veteran's Military Occupational Specialty (MOS) was light wheel vehicle mechanic. He was deployed in Iraq and Saudi Arabia and provided support for front line combat forces. Accordingly, and as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient to establish the occurrence of the claimed in-service stressor. 

As noted above, a valid claim for service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). Although the May 2010 VA examiner did not diagnose the Veteran with PTSD, his failure to do so was based on the lack of a verified in-service stressor. As the May 2010 VA examiner noted that the Veteran otherwise met the criteria for a PTSD diagnosis, and the Board finds that the Veteran has a verified in-service stressor, a PTSD diagnosis is established. 

The Board recognizes that the September 2010 VA examiner did not diagnose PTSD because it was his opinion that the Veteran did not report a sufficient number of avoidance symptoms for a diagnosis of PTSD. However, the Veteran's treating healthcare providers (to include R.C.W., DO and his VA healthcare providers) and the May 2010 VA examiner found that his reported symptoms were sufficient for a PTSD diagnosis. In the absence of evidence to the contrary, mental health professionals making diagnoses "are presumed to know the DSM requirements applicable to their practice and to have taken them into account." Cohen v. Brown, 10 Vet. App. 128, 140 (1997).   

In light of the foregoing, the Board finds that the requirements of 38 C.F.R. 
§ 3.304(f) have been met and service connection for PTSD is warranted. 

The May 2010 and September 2010 VA examination reports and the Veteran's VA treatment records indicate that the Veteran has also been diagnosed with a depressive disorder, polysubstance abuse, and alcohol dependence. Generally, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the Board must also consider the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD. 

With respect to the Veteran's polysubstance abuse and alcohol dependence, compensation will not be made where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. § 1110. However, compensation is permitted where "there is indeed a causal relationship between a service-connected disability . . . and an alcohol or drug abuse disability. It is up to the VA to determine how to assess whether an alcohol or drug abuse disability is actually caused by a service-connected disability." Allen v. Principi, 237 F.3d 1368, 1378 (Fed. Cir. 2001); see also Roper v. Nicholson, 20 Vet. App. 173, 179-82 (2006). The record here, to specifically include the May 2010 and September 2010 VA examination reports, does not support a finding that the Veteran's polysubstance abuse or alcohol dependence are causally related to his now service-connected PTSD. 

Similarly, there is no evidence of record to establish that the Veteran's depressive disorder is related to service or his now service-connected PTSD. In the September 2010 VA examination report, it was the examiner's opinion that the Veteran's depressive disorder was related to his substance abuse. Notably, in the Veteran's May 2011 notice of disagreement (NOD), he specifically stated that he did not claim service connection for a depressive disorder, polysubstance abuse, or alcohol dependence.

In light of the foregoing, the Board finds that service connection is not warranted for an acquired psychiatric disorder, other than PTSD. 


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


